Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of the record, Heesch (2011/0061650) in figs 1-4 discloses an anesthesia breathing system comprising: a CO2 absorber (15) connectable to an absorber inlet channel and an absorber outlet channel (as shown in fig 1, CO2 absorber (15) is connected to breathing system via an inlet below the CO2 absorber (15) where gas enters the CO2 absorber (15) and an outlet above the CO2 absorber (15) where gas exits the CO2 absorber) (fig 1, para [0027]); a bag circuit (upper portion of respiratory circuit proximate to bag (9) and PEEP valve (10)) where gas flow is driven by a bag (9) (breathing gas reservoir) (when breathing gas reservoir (9) is sufficiently filled, excess gas is released into anesthetic removal system (16)) (para [0028]); a ventilator circuit (lower portion of respiratory circuit proximate to breathing gas delivery means (6)) where gas flow is driven by a breathing gas delivery means (6) (para [0027]); a flow diverter (10) (PEEP valve) controllable to simultaneously open both the bag circuit and the ventilator circuit (to remove breathing gas from the bag circuit in an area between the PEEP valve (10) and the breathing gas reservoir (9) of breathing circuit, breathing gas outlet valve (8) is closed and the PEEP valve (10) is opened) (para [0034]); an inspiratory channel (2) (inspiratory gas breathing duct) configured to transport inspiratory gases and an expiratory channel (3) (expiratory gas breathing duct) configured to transport expiratory gases (para [0027]); a dry gas source (ambient air) connectable to the absorber outlet channel (to dry the breathing circuit, air inlet (11) is opened to allow dry gas to flow into breathing circuit (1) and as shown in figs 2 and 4, air inlet (11) is connected to the absorber outlet channel to allow dry air to pass through .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785